The people of Uganda have placed their hopes for world peace and 
security in this Organization which was founded 37 years ago after 
the most disastrous war this planet has ever known. The collective 
determination which the peoples of the United Nations expressed in 
1945 to save succeeding generations from the scourge of war must 
remain the fundamental objective of the Organization. I should like, 
on behalf of the delegation of Uganda, to extend to the President our 
warm congratulations on his unanimous election to the presidency of 
the thirty seventh session of the General Assembly. His wide 
diplomatic experience and his extensive knowledge of the United 
Nations uniquely qualify him to discharge the onerous 
responsibilities we have entrusted to him. Our satisfaction at his 
election is all the greater because he hails from Hungary, a count y 
with which Uganda enjoys very cordial relations. I take this 
opportunity to pay a most well  deserved tribute to his predecessor, 
Mr. Ismat Kittani, Deputy Minister for Foreign Affairs of Iraq. Mr. 
Kittani presided over the various sessions held by the General 
Assembly during his term of office with exceptional skill, devotion 
and competence. We wish him well in all his future endeavors. I also 
wish, on this occasion, to pay a very warm tribute to our 
distinguished Secretary General, who has worked hard, since his 
election to that high office, with much courage and rare commitment, 
to restore and enhance the effectiveness of the Organization. We are 
meeting here at a time when the question of Namibia is uppermost in 
our minds. We are asking more urgently than ever: when is Namibia 
going to be free? For how long will the present maneuvers to postpone 
the day of independence for the people of Namibia? There is no need 
any more to recount the number of occasions on the long journey 
towards Namibian independence when our hopes have been elevated only 
to have been crushed at every critical turn on the road. In the 
course of the last three months we have been treated to well 
publicized reports about substantial progress towards a negotiated 
settlement. Today, however hard we focus our gaze on the distant 
prospects, we cannot see any real or concrete manifestations of a 
settlement. Instead we are witnessing the injection of extraneous and 
irrelevant elements into the negotiations. We see no justification 
for any linkage between Namibian independence and the presence of 
Cuban military personnel in Angola. The former is a clear cut 
colonial issue and has been treated as such by the United Nations and 
by the entire international community. The latter, on the other hand, 
is a bilateral arrangement, which is by no means unique, between two 
independent, sovereign States. In any case, how can anyone forget 
that the presence of Cuban military personnel in Angola was 
occasioned in the first instance by South African aggression against 
Angola. Moreover, these acts of aggression have continued unabated to 
this very day. Even as we deliberate here today, South African troops 
continue to occupy the southern region of Angola. We challenge anyone 
to cite even a single instance of Angolan incursion into South 
Africa, with or without Cuban military personnel. Those who are 
touting the so called linkage are attempting to rewrite history. In 
spite of the obvious facts to the contrary they are seeking to create 
a make believe world, a world in which the aggressor appears as the 
victim and the real victim is projected as a threat to the aggressor. 
This so called linkage is a very suspicious scheme indeed, one which 
we find inadmissible and unacceptable. We want to state once again 
that Security Council resolution 435 continues to be the only basis 
for a negotiated settlement for Namibian independence. I wish to 
stress, moreover, the special political and moral responsibility 
which the five Western States bear in this matter. We urge them to 
admit that responsibility and to bring to an immediate end South 
Africa's intransigence and procrastination. We salute the people of 
Namibia, under the leadership of the South West Africa People's 
Organization, their sole and authentic representative, for the heroic 
struggle they continue to wage against the occupying Power, as well 
as for the exemplary statesmanship they have demonstrated throughout 
the process of negotiations. In South Africa itself the situation has 
continued to deteriorate dramatically. The racist minority regime 
continues its oppression of the majority of the people with impunity. 
Freedom fighters have been given death sentences by the apartheid 
courts. Trade union movements are being subjected to the most 
repressive laws. Opponents of apartheid have been assassinated in 
detention centers and in neighboring countries. Helpless women and 
children have been forcibly evacuated from their urban settlements 
and dumped like waste into remote and unproductive reserves. In a 
vain attempt to consolidate further the apartheid system and divide 
the ranks of the oppressed, the Pretoria regime has tried to coopt 
some sectors of the oppressed communities into the segregated power 
structure, while that power structure continues to exclude the vast 
majority of the people from any exercise of political or economic 
power. This transparent ploy of divide and rule, like the other ploys 
before it, is bound to fail. In addition to supporting the internal 
resistance which is gaining momentum every day, the international 
community must spare no effort to isolate the racist minority regime. 
We condemn those countries that continue to strengthen the system of 
apartheid through their collaboration in the economic, military and 
nuclear fields. In this regard, we want to see the full and effective 
implementation of Security Council resolution 418 on the arms embargo 
against the minority racist regime. We urge the Security Council to 
act with speed to block the existing loopholes in the arms embargo 
regime. We take this opportunity to pay a tribute to the front line 
States for their relentless commitment to the cause of freedom and 
justice in southern Africa. We also reaffirm our solidarity with the 
liberation movements of South Africa in their just struggle to free 
their homeland from the grip of oppression. In particular, we salute 
the African National Congress for its significant contribution in 
this regard. We also take this opportunity to reaffirm our support 
for the just struggle of the Sahraoui people under the leadership of 
POLISARIO. In the Middle East the peoples of the region are today 
living through a terrible nightmare, a nightmare which started with 
the massive and unprovoked Israeli invasion of Lebanon in June this 
year. Employing some of the most inhuman methods of mass destruction, 
such as cluster and phosphorous bombs, Israeli troops massacred 
thousands of Lebanese and Palestinians, the vast majority of whom 
were innocent and defenseless civilians. Most recently we were deeply 
shocked by the massacre of Palestinian refugees in the Sabra and 
Shatila camps in west Beirut. Israel's aggressive conduct can be 
explained only in the context of its long standing designs on 
Lebanon, namely the dismemberment of Lebanon and the control of the 
Litani River. We demand the immediate and unconditional withdrawal of 
Israeli forces from Lebanon in accordance with the relevant 
resolutions of the Security Council and of the General Assembly. 
Uganda continues to maintain that the core of the Middle East 
conflict is the question of Palestine. The Middle East cannot know 
any peace until the Palestinian people fully realize their right to 
self  determination and nationhood. The sooner Israel accepts this 
reality, the better for it and for all the communities of the region. 
An American writer, I. F. Stone, expressed very well a universal 
concern in an article which appeared in New York Journal of 19 July 
1982 under the title When Tel Aviv Was West Beirut when he stated: 
Can we Jews not recognize the image in our own mirrors? Can we not 
respond to a kindred people being made homeless once again, first in 
Palestine, now in Lebanon? If a Jewish State in Palestine, why not a 
Palestinian State, too? Who betterthan we should understand 
Palestinian desperation and homelessness? It is in recognition of 
this fact that Uganda reiterates its unflinching support for the 
Palestinian people and the Palestine Liberation Organization, their 
sole and legitimate representative. It is for the same reason that we 
welcome and support the proposals adopted at the Twelfth Arab Summit 
Conference at Fez last month. In our view, those proposals are in 
full conformity with the various resolutions of the General Assembly 
and the Security Council on the situation in the Middle East. On the 
question of Korea, Uganda has always supported the desire of the 
Korean people for the peaceful reunification of the Korean peninsula. 
We have always maintained that the division of Korea is an injustice 
committed against the Korean people through the mechanism of foreign 
intervention. That injustice must be remedied through an early and 
peaceful reunification of the Korean peninsula, free from external 
interference. While we applaud the positive beginning ushered in by 
the joint communique of 4 July 1972 we especially welcome the efforts 
of the Government of the Democratic People's Republic of Korea wards 
the peaceful reunification of Korea. The tragic war between the 
Islamic Republic of Iran and Iraq continues to be a matter of grave 
concern to us. In our view, the continuation of that conflict is 
clearly not in the interests of either the Iranian or the Iraqi 
people. We appeal once again to the parties in conflict to abandon 
the path of war and settle their differences by peaceful means. 
Uganda remains concerned about the unhappy situations in Cyprus, 
Afghanistan and Kampuchea, all of which call for negotiated political 
solutions. The peoples of those countries must be allowed to 
determine their own destinies, free from any outside interference. We 
live in an era in which advances in science and technology have 
placed in our hands arsenals capable of destroying the world 30 times 
over. Even more ominous is the fact that we live in an era in which 
the nations that possess those deadly weapons of destruction are 
showing an increasing willingness to use them to wage limited and 
winnable nuclear wars. Such talk, needless to say, is cause for grave 
concern to all peace loving countries and peoples. Our concern has 
been heightened by the failure of the Assembly at the second special 
session on disarmament to adopt concrete measures to eliminate the 
dangers of war, halt and reverse the arms race and adopt a 
comprehensive programme for disarmament. The peoples of the world had 
placed high hopes on the outcome of the session. The mammoth rally 
held here in New York at the time of the session, as well as peace 
demonstrations all over the world in favor of disarmament, were a 
clear message of international public indignation at the unbridled 
arms race and in favor of peace. The failure to adopt concrete 
measures tor effective disarmament negotiations was therefore a deep 
disappointment to all peace loving peoples the world over. Those who 
contributed to that dismal outcome to the session must take full 
responsibility for the consequences that may follow. We believe that 
the deadlock in disarmament negotiations has and will continue to 
have negative effects on other areas of international cooperation. It 
is therefore of the utmost importance this session of the General 
Assembly find ways and means of breaking the deadlock. In this 
regard, we urge the big Powers to exercise restraint and flexibility 
and to show the necessary political will so as to further the cause 
of peace. We are meeting in the aftermath of the Second United 
Nations Conference on the Exploration and Peaceful Uses of Outer 
Space, held at Vienna, 9 to 21 August, the report of which is before 
the Assembly. The potential of outer space represents a valuable 
common heritage for mankind. Outer space offers yet another unique 
opportunity for mankind to explore new frontiers with a common 
purpose and for mutual benefit. In the view of my delegation, the 
exploration and exploitation of outer space should proceedon the 
basis of a cooperative effort determined by an international set of 
binding principles and rules. The pursuit of cooperative objectives 
and common benefits precludes the promotion of contradictory 
interests. It is for this reason that my delegation is strongly 
opposed to the militarization of outer space. We urge strict 
adherence to the 1966 Treaty on Principles Governing the Activities 
of States in the Exploration and Use of Outer Space, including the 
Moon and other Celestial Bodies. On the economic f. the situation is 
equally grave. The global economic crisis, which is characterized by 
recession and rampant inflation, high interest rates and 
protectionism in the developed countries on the one hand and a 
serious deterioration in the terms of trade and increasing external 
indebtedness of the developing countries, on the other hand, has 
reached alarming dimensions. The situation has been compounded by the 
deadlock in international economic negotiations, the arms race and a 
drastic decline in the transfer of real resources to the developing 
countries. All those factors have combined to affect adversely the 
world economy in general and the development of the developing 
countries in particular. There has, in addition, been a sharp decline 
in the spirit of interdependence and in international cooperation 
aimed at finding constructive solutions to present problems. The 
emphasis which is increasingly being given to bilateral arrangements 
by some developed countries at the expense of multilateral 
cooperation has gravely affected the operation of multilateral 
agencies and programmes such as UNDP, and the economies of the 
developing countries. Under these circumstances, the launching of 
global negotiations remains one of the most important items on the 
agenda of the General Assembly. The hopes the international community 
has placed in the General Assembly to ensure that the process of 
correcting the structural imbalances in the present world economy is 
embarked upon without any further delay must be realized. As we have 
previously stated, our frustration has been increased by the glaring 
lack of progress in implementing the decisions unanimously adopted at 
the sixth special session of the General Assembly, at which a solemn 
commitment to work for the establishment of the new international 
economic order was made by all of us. It was therefore with a deep 
sense of disappointment that we witnessed the failure at the thirty 
sixth session to break the impasse in the launching of global 
negotiations. In this regard Uganda is of the view that General 
Assembly resolution 34/138 of 14 December 1979, which was accepted by 
the international community as a whole, is the appropriate basis for 
launching the global negotiations. We appeal to those countries that 
are stalling to join the consensus on the need for an early launching 
of those negotiations. The present economic problems must not prevent 
us from charting a more stable and reliable path to meaningful 
international economic cooperation for development. If the global 
round of negotiations is not launched soon, we fear that there will 
continue to be increasing difficulties in other forthcoming 
negotiations such as those at the sixth session of UNCTAD and the 
fourth session of UNIDO. Indeed, the success or failure of the thirty 
seventh session will be judged by whether or not we can generate 
adequate political will to bring about a breakthrough for the 
launching of global negotiations. As one of the least developed 
countries, Uganda attaches great importance to the Substantial New 
Programme of Action for the 1980s for the Least Developed Countries 
adopted in Paris last year? for the purpose of arresting the economic 
deterioration of the least developed countries. We believe that its 
speedy and successful implementation requires a deeper sense of 
commitment to substantial resource focus on the least developed 
countries, especially on the part of the developed countries, 
international financial institutions and United Nations agencies. We 
are very concerned that no agreement has sofar been reached on the 
twin critical issues of specific additional and adequate financial 
targets for new and renewable sources of energy and the establishment 
of an energy affiliate of the World Bank. We hope, however, that the 
consultative mechanism contained in the Rome compromise for the 
mobilization of finance and the transfer of technology to the 
developing countries will receive the necessary international 
support. We have for a long time accepted that international measures 
of assistance are only supportive and cannot indeed, should not be a 
substitute for efforts by the developing counties themselves. In this 
regard we commend the efforts of the developing countries to 
implement the Caracas Programme of Action. The seriousness with which 
a number of Group of 77 sectorial meetings with regard to the 
implementation of the Caracas Programme of Action have been 
undertaken is evidence that the spirit of Caracas continues to grow. 
39. Uganda remains committed to the strengthening of economic 
cooperation among developing countries as an essential component of 
the new international economic order and as an effective means of 
enhancing the collective self reliance of the developing countries. 
In Africa we are trying to foster economic cooperation under the 
Lagos Plan of Action for the Implementation of the Monrovia Strategy 
for Mie Economic Development of Africa. The international community 
should assist Africa in its efforts to implement the Lagos Plan of 
Action, which we hope will in time secure the economic integration of 
the continent. The year 1982 has been characterized by an increase in 
armed conflicts, escalation if the arms race, the persistence of 
potentially explosive territorial disputes; lingering colonialism and 
foreign interference and intervention. Unbridled big Power rivalry 
and the quest for spheres of dominance have continued to fuel the 
hotbeds of world tension. This increasing world tension has had a 
very negative impact on the work of the United Nations. It is against 
this background that we salute and commend the Secretary General for 
his bold and refreshing report on the work of the Organization. As a 
member of the Security Council, Uganda is familiar with the trend 
that has led to the steady erosion of the Security Council's 
authority and effectiveness. My delegation is of the view that the 
Secretary General's report deserves formal consideration by both the 
Security Council and the General Assembly, in order to work out 
concrete measures to improve the effectiveness of the United Nations. 
Uganda celebrated the twentieth anniversary of its independence last 
Saturday, 9 October 1982. In two weeks' time it will be 20 years 
since Uganda was admitted as the one hundred and tenth Member of the 
United Nations. On this memorable occasion I should like to recall 
what the President of the Republic of Uganda A. Milton Obote, said 
from this rostrum at the seventeenth session 20 years ago with regard 
to the international situation: I am very conscious that Uganda joins 
the Organization at a time when humanity is at the crossroads of 
destiny, when great nations are re arming With the most devastating 
weapons ever known, when the world Organization and the world at 
large are ridden with ideological conflicts and the continuing 
effects of the cold war, and when vast resources that should be used 
for the alleviation of human misery are being channeled into nuclear 
armaments. Today the world seems dark, but these darkening scenes, 
we, as a new Member, pray, should not discourage us in the ability of 
the Member nations present here to realize the shortcomings of this 
Organization and to pledge their faith in its ability as the only 
positive hope for the restoration of sanity and peace among the 
nations of the world. Those remarks remain very pertinent today, 
indeed more so than in 1962. As we enter the third decade of our 
independence. I wish to reaffirm, on behalf of the Government and 
people of Uganda, our full commitment to the purposes and principles 
of the Charter of the United Nations and our faith in the ability of 
the Organization to develop the capacity to save present and future 
generations from the scourge of war.
